DANIEL FL. MURPHY, JR.
THOMAS A. MARTIN
WILLEAM M. POLLAK
JAMES E, MeGRATH, Ill
CHRISTOPHER M, HOULIHAN
MARY ELLEN DONNELLY
GEOFFREY H. WARD

E. PARKER NEAVE
MARK A. HERNANDEZ
PHILIP H. KALBAN
AEROME P. COLEMAN
BARBARA M. MAISTO
CARYN 8. KEPPLER
MICHAEL BD. YIM
MARIANNE CALABRESE

Putney, [womBLy, Hatt & HiRsSon
ESTABLISHED |a6ée

COUNSELORS AT Law
521 FrirrH AVENUE
NEw York, NEw YorE 10175
(212) 682-0020
TELEFAX: (212) 682-9380
PUTNEYLAW.COM

LLP

3238 NEWMAN SPRINGS ROAD
REO BANK, NEW JERSEY o7 701
(732) 379-6020
TELEFAX: (732) 345-9444

 

1225 FRANKLIN AVENUE, SUITE 200
GARDEN CITY, NY 11530
(StG) 746-0070
TELEFAX: (516) 746-0599

 

2000 GLADES ROAD
SUITE 300
BOCA RATON, FLORIDA 33431
(800) 835-8486
TELEFAX: (561) 613-4100

 

COUNSEL
CHARLES J. GROPPE
THOMAS M. LAMBERTI
HARVEY I. SCHNEIDER

ANDREA HYDE

June 3, 2019

Hon. Margo K. Brodie

United States District Judge for
the Eastern District of New York
United States Court House

225 Cadman Plaza East
Brooklyn, NY 11201

Re: Shulamith School for Girls v. Elia; 1.19 ev 63152 (MKB)(RER)
Dear Judge Brodie:

We are counsel for Shulamith School for Girls, Plaintiff in the above-referenced action.
We are in receipt via ECF of a letter from Hedva Wellerstein, Esq., an attorney representing the
family that brought a petition before the New York State Commissioner of Education appealing
from a rejection of that family’s application for a religious exemption from the New York State
vaccination requirements.

Ms. Wellerstein has not appeared in the proceeding before the Commissioner and was
unknown to me prior to receipt of her letter to Your Honor. The Shulamith School for Girls has
no objection to the relief requested by Ms. Wellerstein in her letter.

As set forth in our moving papers to this court, however, and in the determination of our
motion and request for a temporary restraining order, we had to hastily put together a set of
papers to this court to seek the restraining order. The attorneys who appeared for the appellants
before the Commissioner used the names of the parents and children in their petition rather than
initials as is, to my understanding, the usual practice. Indeed, in their caption they use the full
names of the parents and the children. Accordingly, when we attached papers from the
proceeding before the Commissioner, they contained those names. The January 15, 2019 stay
order of the Commissioner as well as the May 23, 2019 letter from the Office of Counsel of the
State Education Department all have the names of the family as well as the children.

Prior to filing any documents with this court, I notified both the Office of Counsel as well
as the family’s attorneys that we were intending to seek a temporary restraining order from the
Case 2:19-cv-03152-MKB-RER Document 12 Filed 06/03/19 Page 2 of 2 PagelD #: 143

Hon, Margo K. Brodie
June 3, 2019
Page 2

Eastern District and would be filing our papers in the afternoon of May 28. No one requested
that we redact any names from the papers that would have to be filed in seeking the restraining
order or that the papers be filed under seal.

No one from the school or from my office has discussed with the media the names of the
parents or the children involved.

Respegtfully,

    

cc: Via ECF: Hedva Wellerstein, Esq.

HAPH# Shulamith Scheot for Girs\Lt to Hon Brodie 06-03-49.docx
